PER CURIAM.
Counsel for Mark A. Vonador has filed an appellate brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting no meritorious issues for review but directing this court’s attention to two issues: (1) whether the written findings in the trial court’s order support adult sanctions in compliance with Troutman v. State, 630 So.2d 528 (Fla.1993); and (2) whether $2 in costs were improperly assessed. Vonador also filed a pro se brief in this appeal. We affirm the judgment and sentence but strike the $2 cost assessment pursuant to section 943.25(13), Florida Statutes (1991), because it is discretionary and was not orally pronounced. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc).
SCHOONOVER, A.C.J., and FRANK and PARKER, JJ., concur.